Exhibit 10.3

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Amended and Restated Effective January 1, 2009

1. THE PLAN

1.1 PURPOSE. The purpose of this Plan is to promote the success of the Company
and the interests of its stockholders by attracting, motivating, retaining and
rewarding key employees, including officers, whether or not directors, of the
Company with awards and incentives for high levels of individual performance and
improved financial performance of the Company and to attract, motivate and
retain experienced and knowledgeable independent directors. “CORPORATION” means
Computer Task Group, Incorporated and “COMPANY” means the Corporation and its
Subsidiaries, collectively. These terms and other capitalized terms are defined
in Section 1.2.

1.2 DEFINITIONS.

“AWARD” means an award of any Option, Stock Appreciation Right, Restricted
Stock, Stock Bonus, performance share award, dividend equivalent or deferred
payment right or other right or security that would constitute a “derivative
security” under Rule 16a-1(c) of the Exchange Act, or any combination thereof,
whether alternative or cumulative, authorized by and granted under this Plan.

“AWARD AGREEMENT” means any writing setting forth the terms of an Award that has
been authorized by the Committee.

“AWARD DATE” means the date upon which the Committee took the action granting an
Award or such later date as the Committee designates as the Award Date at the
time of the Award.”

“AWARD PERIOD” means the period beginning on an Award Date and ending on the
expiration date of such Award.

“BENEFICIARY” means the person, persons, trust or trusts designated by a
Participant or, in the absence of a designation, entitled by will or the laws of
descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan if the Participant dies, and means the
Participant’s executor or administrator if no other Beneficiary is designated
and able to act under the circumstances.

“BOARD” means the Board of Directors of the Corporation.

“CHANGE IN CONTROL EVENT” means any of the following:

(a) Approval by the stockholders of the Corporation of the dissolution or
liquidation of the Corporation;



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 2

 

(b) Approval by the stockholders of the Corporation of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not Subsidiaries or other affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned, directly or indirectly, by
stockholders of the Corporation immediately before such reorganization (assuming
for purposes of such determination that there is no change in the record
ownership of the Corporation’s securities from the record date for such approval
until such reorganization and that such record owners hold no securities of the
other parties to such reorganization), but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Corporation);

(c) Approval by the stockholders of the Corporation of the sale of substantially
all of the Corporation’s business and/or assets to a person or entity that is
not a Subsidiary or other affiliate; or;

(d) Any “PERSON” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act but excluding any person described in and satisfying the conditions
of Rule 13d-1(b)(1) thereunder), other than the Corporation, any subsidiary of
the Corporation, any employee benefit plan of the Corporation or of any of its
subsidiaries or any Person holding common shares of the Corporation for or
pursuant to the terms of any such employee benefit plan, becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Corporation representing more than 20% of the combined
voting power of the Corporation’s then outstanding securities entitled to then
vote generally in the election of directors of the Corporation; or

(e) During any period not longer than two consecutive years, individuals who at
the beginning of such period constituted the Board cease to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least three-fourths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).

“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

“COMMISSION” means the Securities and Exchange Commission.

“COMMITTEE” means the Board or a committee appointed by the Board to administer
this Plan, which committee will be comprised only of two or more directors or
such greater number of directors as may be required under applicable law, each
of whom, in respect of any decision at a time when the Participant affected by
the decision may be subject to Section 162(m) of the Code, will be
Disinterested.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 3

 

“COMMON STOCK” means the Common Stock of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 6.2 of this Plan.

“COMPANY” means, collectively, the Corporation and its Subsidiaries.

“CORPORATION” means Computer Task Group, Incorporated, a New York corporation,
and its successors.

“DISINTERESTED” means a disinterested director or an “outside director” within
the meaning of any mandatory legal or regulatory requirements, including Section
162(m) of the Code.

“ELIGIBLE EMPLOYEE” means an officer (whether or not a director) or key employee
of the Company.

“ELIGIBLE PERSON” means an Eligible Employee, or any Other Eligible Person, as
determined by the Committee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time.

“FAIR MARKET VALUE” on any date means (a) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in The Wall Street Journal, of the principal
national securities exchange on which the stock is so listed or admitted to
trade, on such date, or, if there is no trading of the stock on such date, then
the closing price of the stock as quoted on such Composite Tape on the next
preceding date on which there was trading in such shares; (b) if the stock is
not listed or admitted to trade on a national securities exchange, the last
price for the stock on such date, as furnished by the National Association of
Securities Dealers, Inc. (“NASD”) through the NASDAQ National Market Reporting
System or a similar organization if the NASD is no longer reporting such
information; (c) if the stock is not listed or admitted to trade on a national
securities exchange and is not reported on the National Market Reporting System,
the mean between the bid and asked price for the stock on such date, as
furnished by the NASD or a similar organization; or (d) if the stock is not
listed or admitted to trade on a national securities exchange, is not reported
on the National Market Reporting System and if bid and asked prices for the
stock are not furnished by the NASD or a similar organization, the value as
established by the Committee at such time for purposes of this Plan.

“INCENTIVE STOCK OPTION” means an Option that is designated and intended as an
incentive stock option within the meaning of Section 422 of the Code, the award
of which contains such provisions (including but not limited to the receipt of
stockholder



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 4

 

approval of this Plan, if the award is made prior to such approval) and is made
under such circumstances and to such persons as may be necessary to comply with
that section.

“NONQUALIFIED STOCK OPTION” means an Option that is designated as a Nonqualified
Stock Option and will include any Option intended as an Incentive Stock Option
that fails to meet the applicable legal requirements thereof. Any Option granted
hereunder that is not designated as an incentive stock option will be deemed to
be designated a nonqualified stock option under this Plan and not an incentive
stock option under the Code.

“NON-EMPLOYEE DIRECTOR” means a member of the Board of Directors of the
Corporation who is not an employee of the Company.

“NON-EMPLOYEE DIRECTOR PARTICIPANT” means a Non-Employee Director who holds an
outstanding Award under the provisions of this Plan.

“OPTION” means an option to purchase Common Stock granted under this Plan. The
Committee will designate any Option granted to an Eligible Person as a
Nonqualified Stock Option or an Incentive Stock Option.

“OTHER ELIGIBLE PERSON” means any Non-Employee Director or any individual
consultant or advisor who or (to the extent provided in the next sentence) agent
who renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Company in a capital
raising transaction) to the Company, and who is selected to participate in this
Plan by the Committee. A non-employee agent providing bona fide services to the
Company (other than as an eligible advisor or consultant) may also be selected
as an Other Eligible Person if such agent’s participation in this Plan would not
adversely affect (a) the Corporation’s eligibility to use Form S-8 to register
under the Securities Act of 1933, as amended, the offering of shares issuable
under this Plan by the Company or (b) the Corporation’s compliance with any
other applicable laws.

“PARTICIPANT” means an Eligible Person who has been granted an Award under this
Plan.

“PERFORMANCE SHARE AWARD” means an Award of a right to receive shares of Common
Stock under Section 5.1, or to receive shares of Common Stock or other
compensation (including cash) under Section 5.2, the issuance or payment of
which is contingent upon, among other conditions, the attainment of performance
objectives specified by the Committee.

“PERSONAL REPRESENTATIVE” means the person or persons whom, upon the disability
or incompetence of a Participant, has acquired on behalf of the Participant, by
legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan by virtue of having become the legal representative of
the Participant.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 5

 

“PLAN” means this Equity Award Plan, as amended from time to time

“QDRO” means a qualified domestic relations order.

“RESTRICTED SHARES” or “RESTRICTED STOCK” means shares of Common Stock awarded
to a Participant under this Plan, subject to payment of such consideration, if
any, and such conditions on vesting (which may include, among others, the
passage of time, specified performance objectives or other factors) and such
transfer and other restrictions as are established in or pursuant to this Plan
and the related Award Agreement, for so long as such shares remain unvested
under the terms of the applicable Award Agreement.

“RETIREMENT” means retirement with the consent of the Company or, from active
service as an employee or officer of the Company on or after attaining age 55
with ten or more years of service or age 65. “RULE 16b-3” means Rule 16b-3 as
promulgated by the Commission pursuant to the Exchange Act, as amended from time
to time, but subject to any applicable transition rules.

“SECTION 16 PERSON” means a person subject to Section 16(a) of the Exchange Act

“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time.

“STOCK APPRECIATION RIGHT” means a right authorized under this Plan to receive a
number of shares of Common Stock or an amount of cash, or a combination of
shares and cash, the aggregate amount or value of which is determined by
reference to a change in the Fair Market Value of the Common Stock.

“STOCK BONUS” means an Award of shares of Common Stock granted under this Plan
for no consideration other than past services and without restriction other than
such transfer or other restrictions as the Committee may deem advisable to
assure compliance with law.

“SUBSIDIARY” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

“TOTAL DISABILITY” means a disability where Participant is unable to effectively
engage in the material activities required for Participant’s position with the
Company by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or can be expected to
last for a period of 90 consecutive days or for shorter periods aggregating 180
days in any consecutive 12 month period.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 6

 

1.3 ADMINISTRATION AND AUTHORIZATION; POWER AND PROCEDURE.

1.3.1 COMMITTEE. This Plan will be administered by and all Awards to Eligible
Persons will be authorized by the Committee. Action of the Committee with
respect to the administration of this Plan will be taken pursuant to a majority
vote or by written consent of its members.

1.3.2 PLAN AWARDS; INTERPRETATION; POWERS OF COMMITTEE. Subject to the express
provisions of this Plan, the Committee will have the authority to:

(a) determine the particular Eligible Person who will receive Awards;

(b) grant Awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the amount of securities to be offered or awarded
to any of such persons, and determine the other specific terms and conditions of
such Awards consistent with the express limits of this Plan, and establish the
installments (if any) in which such Awards will become exercisable or will vest,
or determine that no delayed exercisability or vesting is required, and
establish the events of termination or reversion of such Awards;

(c) approve the forms of Award Agreements (which need not be identical either as
to type of Award or among Participants);

(d) construe and interpret this Plan and any agreements defining the rights and
obligations of the Company and Participants under this Plan, further define the
terms used in this Plan, and prescribe, amend and rescind rules and regulations
relating to the administration of this Plan;

(e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Persons, subject to any required consent under Section 6.6 and
provided, however, that in no event shall the foregoing result in, without the
prior approval of the Corporation’s shareholders, the repricing of options
through cancellation or regrant or otherwise lowering of the exercise price of
an outstanding Award;

(f) accelerate or extend the exercisability or extend the term of any or all
such outstanding Awards within the maximum ten-year term of Awards under
Section 1.7; and

(g) make all other determinations and take such other action as contemplated by
this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 7

 

1.3.3 BINDING DETERMINATIONS. Any action taken by, or inaction of, the
Corporation, any Subsidiary, the Board or the Committee relating or pursuant to
this Plan will be within the absolute discretion of that entity or body and will
be conclusive and binding upon all persons. No member of the Board or Committee,
or officer of the Corporation or any Subsidiary, will be liable for any such
action or inaction of the entity or body, of another person or, except in
circumstances involving bad faith, of himself or herself. Subject only to
compliance with the express provisions hereof, the Board and Committee may act
in their absolute discretion in matters within their authority related to this
Plan.

1.3.4 RELIANCE ON EXPERTS. In making any determination or in taking or not
taking any action under this Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including professional
advisors to the Corporation. No director, officer or agent of the Company will
be liable for any such action or determination taken or made or omitted in good
faith.

1.3.5 DELEGATION. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company.

1.3.6 CANCELLATION AND RECISSION OF AWARDS.

(a) Unless the Award Agreement specifies otherwise, the Committee may cancel,
rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unexercised, unpaid or deferred Awards at any time if the Participant is not
incompliance with all applicable provisions of the Award Agreement and the Plan,
or if the Participant engages in any “Detrimental Activity.” For purposes of
this Section 1.3.6 “Detrimental Activity” shall include: (1) the rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company; (2) the disclosure to anyone outside the Company, or the use in other
than the Company’s business, without prior written authorization from the
Company, of any confidential information or material, as defined in any Company
agreement regarding confidential information and intellectual property, relating
to the business of the Company, acquired by the Participant either during or
after employment with the Company; (3) the failure or refusal to disclose
promptly and to assign to the Company, pursuant to any Company agreement
regarding confidential information and intellectual property, all right, title
and interest in any invention or idea, patentable or not, made or conceived by
the Participant during employment by the Company, relating in any manner to the
actual or anticipated business, research or development work of the Company or
the failure or refusal to do anything reasonably necessary to enable the Company
to secure a patent where appropriate in the United States and in other
countries; (4) activity that results in termination of the Participant’s
employment for cause; (5) a violation of any rules, policies, procedures or
guidelines of the Company; (6) any attempt directly or indirectly to induce any
employee of the Company to be



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 8

 

employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company; (7) the Participant being convicted of, or entering a
guilty plea with respect to, a crime, whether or not connected with the Company;
or (8) any other conduct or act determined to be injurious, detrimental or
prejudicial to any substantial interest of the Company.

(b) Upon exercise, payment or delivery pursuant to an Award, the Participant
shall certify in a manner acceptable to the Company that he or she is in
compliance with the terms and conditions of the Plan. If a Participant fails to
comply with the provisions of paragraphs (a) (1)-(8) of this Section 1.3.6 prior
to, or during the 12 months after, any exercise, payment or delivery pursuant to
an Award, the Committee may rescind the exercise, payment or delivery within 2
years thereafter. In the event of any such rescission, the Participant shall pay
to the Company the amount of any gain realized or payment received as a result
of the rescinded exercise, payment or delivery, in the manner and on the terms
and conditions that the Committee may require, and the Company shall may set-off
against the amount of any such gain any amount owed to the Participant by the
Company.

1.4 PARTICIPATION. Awards may be granted by the Committee only to those persons
that the Committee determines to be Eligible Persons. An Eligible Person who has
been granted an Award may, if otherwise eligible, be granted additional Awards
if the Committee so determines.

1.5 SHARES AVAILABLE FOR AWARDS; SHARE LIMITS.

1.5.1 SHARES AVAILABLE. Subject to the provisions of Section 6.2, the capital
stock that may be delivered under this Plan will be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. The shares may be delivered for any lawful consideration.

1.5.2 SHARE LIMITS. The maximum number of shares of Common Stock that maybe
delivered pursuant to Awards granted to Eligible Persons under this Plan will
not exceed 3,500,000 shares (the “SHARE LIMIT”). The maximum number of shares
subject to those options and Stock Appreciation Rights that are granted during
any calendar year to any individual will be limited to 500,000. The maximum
number of shares that may be granted as options shall not exceed 3,500,000. The
maximum number of shares subject to those options and Stock Appreciation Rights
that may be granted to Non-Employee Directors will not exceed 750,000 shares
.Each of the foregoing numerical limits will be subject to adjustment as
contemplated by this Section 1.5.2 and by Section 6.2.

1.5.3 SHARE RESERVATION; REPLENISHMENT AND REISSUE OF UNVESTED AWARDS. No Award
may be granted under this Plan unless, on the date of grant, the sum of(a) the
maximum number of shares issuable at any time pursuant to



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 9

 

such Award, plus (b) the number of shares that have previously been issued
pursuant to Awards granted under this Plan, other than reacquired shares
available for reissue consistent with any applicable legal limitations, plus
(c) the maximum number of shares that may be issued at any time after such date
of grant pursuant to Awards that are outstanding on such date, does not exceed
the Share Limit. Shares that are subject to or underlie Awards that expire or
for any reason are cancelled or terminated, are forfeited, fail to vest, or for
any other reason are not paid or delivered under this Plan, as well as
reacquired shares, will again, except to the extent prohibited by law, be
available for subsequent Awards under the Plan. Except as limited by law, if an
Award is or may be settled only in cash, such Award need not be counted against
any of the limits under this Section 1.5.3.

1.6 GRANT OF AWARDS. Subject to the express provisions of this Plan, the
Committee will determine the number of shares of Common Stock subject to each
Award, the price (if any) to be paid for the shares or the Award and, in the
case of performance share awards, in addition to matters addressed in Section
1.3.2, the specific objectives, goals and performance criteria (such as an
increase in sales, market value, earnings or book value over a base period, the
years of service before vesting, the relevant job classification or level of
responsibility or other factors) that further define the terms of the
performance share award. Each Award will be evidenced by an Award Agreement
signed by the Corporation and, if required by the Committee, by the Participant.
Notwithstanding the foregoing, in the event an Award is made to a Non-Employee
Director under this Plan, the terms and conditions of said Award as contemplated
by this paragraph 1.6 shall be made by the Board of Directors of the
Corporation.

1.7 AWARD PERIOD. Each Award and all executory rights or obligations under the
related Award Agreement will expire on such date (if any) as determined by the
Committee, but in the case of Incentive Stock Options not later than ten
(10)years after the Award Date.

1.8 LIMITATIONS ON EXERCISE AND VESTING OF AWARDS.

1.8.1 PROVISIONS FOR EXERCISE. Subject to the provisions of Section 6.2.2, the
Committee shall establish the installments (if any) in which Awards will become
exercisable or will vest, or determine that no delayed exercisability or vesting
is required. Notwithstanding the foregoing, an Award shall, unless otherwise
provided in an Award Agreement, be immediately exercisable or vest upon the
death, Total Disability or Retirement of a Participant.

1.8.2 PROCEDURE. Any exercisable Award will be deemed to be exercised when the
Corporation receives written notice of such exercise from the Participant,
together with any required payment made in accordance with Section 2.2.2.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 10

 

1.8.3 FRACTIONAL SHARES/MINIMUM ISSUE. Fractional share interests will be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional share interests. No fewer than
100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.

1.9 NO TRANSFERABILITY; LIMITED EXCEPTION TO TRANSFER RESTRICTIONS.

1.9.1 LIMIT ON EXERCISE AND TRANSFER. Unless otherwise expressly provided in (or
pursuant to) this Section 1.9, by applicable law and by the Award Agreement, as
the same may be amended, (a) all Awards are non-transferable and will not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; Awards will be exercised only by the Participant;
and (b) amounts payable or shares issuable pursuant to an Award will be
delivered only to (or for the account of) the Participant.

1.9.2 EXCEPTIONS. The Committee may permit Awards to be exercised by and paid
only to certain persons or entities related to the Participant pursuant to such
conditions and procedures as the Committee may establish. Any permitted transfer
will be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes and without consideration (other than nominal consideration).
ISOs and Restricted Stock Awards, however, will be subject to any and all
additional transfer restrictions under the Code.

1.9.3 FURTHER EXCEPTIONS TO LIMITS ON TRANSFER. The exercise and transfer
restrictions in Section 1.9.1 will not apply to:

(a) transfers to the Corporation,

(b) the designation of a beneficiary to receive benefits if the Participant dies
or, if the Participant has died, transfers to or exercise by the Participant’s
beneficiary, or, in the absence of a validly designated beneficiary, transfers
by will or the laws of descent and distribution,

(c) transfers pursuant to a QDRO order if approved or ratified by the Committee,

(d) if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by the Participant’s legal
representative, or

(e) the authorization by the Committee of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 11

 

2. OPTIONS

2.1 GRANTS. One or more Options may be granted under this Section to any
Eligible Person. Each Option granted will be designated in the applicable Award
Agreement, by the Committee as either an Incentive Stock Option, subject to
Section 2.3, or a Non-Qualified Stock Option.

2.2 OPTION PRICE.

2.2.1 PRICING LIMITS. The purchase price per share of the Common Stock covered
by each Option will be determined by the Committee at the time of the Award, but
in the case of Incentive Stock Options will not be less than 100%(110% in the
case of a Participant described in Section 2.4) of the Fair Market Value of the
Common Stock on the date of grant and in all cases will not be less than the par
value thereof.

2.2.2 PAYMENT PROVISIONS. The purchase price of any shares purchased on exercise
of an Option granted under this Section will be paid in full at the time of each
purchase in one or a combination of the following methods:

(a) in cash or by electronic funds transfer;

(b) by certified or cashier’s check payable to the order of the Corporation;

(c) if authorized by the Committee or specified in the applicable Award
Agreement, by a promissory note of the Participant, provided that an amount
equal to not less than the par value of the shares is paid in cash;

(d) by notice and third party payment in such manner as may be authorized by the
Committee; or

(e) by the delivery of shares of Common Stock of the Corporation already owned
by the Participant, but the Committee may in its absolute discretion limit the
Participant’s ability to exercise an Award by delivering such shares, and any
shares delivered that were initially acquired upon exercise of a stock option
must have been owned by the Participant at least six months as of the date of
delivery.

Shares of Common Stock used to satisfy the exercise price of an Option will be
valued at their Fair Market Value on the date of exercise. In addition to the
payment methods described above, the Committee may provide that the Option can
be exercised and payment made by delivering a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Corporation the amount of sale proceeds necessary to pay the exercise price and,
unless otherwise prohibited by the Committee or applicable law, any applicable
tax withholding under Section 6.5. The Corporation will not be obligated to
deliver certificates for the shares unless and until it receives full payment of
the exercise price therefore and any related withholding obligations have been
satisfied.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 12

 

2.3 LIMITATIONS ON GRANT AND TERMS OF INCENTIVE STOCK OPTIONS.

2.3.1 $100,000 LIMIT. To the extent that the aggregate “FAIR MARKETVALUE” of
stock with respect to which incentive stock options first become exercisable by
a Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Company or any
parent corporation, such options will be treated as Nonqualified Stock Options.
For this purpose, the “FAIR MARKET VALUE” of the stock subject to options will
be determined as of the date the options were awarded. In reducing the number of
options treated as incentive stock options to meet the $100,000 limit, the most
recently granted options will be reduced first. To the extent a reduction of
simultaneously granted options is necessary to meet the $100,000 limit, the
Committee may, in the manner and to the extent permitted bylaw, designate which
shares of Common Stock are to be treated as shares acquired pursuant to the
exercise of an Incentive Stock Option.

2.3.2 OPTION PERIOD. Each Option and all rights thereunder will expire no later
than 10 years after the Award Date.

2.3.3 OTHER CODE LIMITS. Incentive Stock Options may only be granted to Eligible
Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code. There will be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.

2.4 LIMITS ON 10% HOLDERS. No Incentive Stock Option may be granted to any
person who, at the time the Option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such Option is at least 110% of the
Fair Market Value of the stock subject to the Option and such Option by its
terms is not exercisable after the expiration of five years from the date such
Option is granted.

2.5 OPTION CANCELLATION AND REGRANT/WAIVER OF RESTRICTIONS. Subject to Section
1.3 and Section 6.6 and the specific limitations on Awards contained in this
Plan, the Committee from time to time may authorize, generally or in specific
cases only, for the benefit of any Eligible Person any adjustment in the vesting
schedule, the number of shares subject to, the restrictions upon or the term of,
an Award granted under this Section by cancellation of an outstanding Award and
a subsequent regranting of an Award, by amendment, by substitution of an
outstanding Award, by waiver or by other legally valid means. Such amendment or
other action may



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 13

 

result in a greater or lesser number of shares subject to the Award, or provide
for a longer or shorter vesting or exercise period. In no event shall the
foregoing result in, without the prior approval of the Corporation’s
shareholders, the repricing of options through cancellation or regrant or
otherwise lowering of the exercise price of an outstanding Award.

2.6 EFFECTS OF TERMINATION OF EMPLOYMENT; TERMINATION OF SUBSIDIARY STATUS;
DISCRETIONARY PROVISIONS.

2.6.1 OPTIONS — RESIGNATION OR DISMISSAL. If the Participant’s employment by (or
other service specified in the Award Agreement to) the Company terminates for
any reason (the date of such termination being referred to as the “SEVERANCE
DATE”) other than Retirement, Total Disability or death, or “FOR CAUSE” (as
determined in the discretion of the Committee), the Participant will have,
unless otherwise provided in the Award Agreement and subject to earlier
termination pursuant to or as contemplated by Section 1.3, 1.7 or 6.2, three
months after the Severance Date to exercise any Option to the extent it has
become exercisable on the Severance Date. In other cases, the Option, to the
extent not exercisable on the Severance Date, will terminate.

2.6.2 OPTIONS — DEATH OR DISABILITY. If the Participant’s employment by (or
specified service to) the Company terminates as a result of Total Disability or
death, the Participant, Participant’s Personal Representative or the
Participant’s Beneficiary, as the case may be, will have, unless otherwise
provided in the Award Agreement and subject to earlier termination pursuant to
or as contemplated by Section 1.7 or 6.2, until 12 months after the Severance
Date to exercise any Option to the extent it will have become exercisable by the
Severance Date. Any Option to the extent not exercisable on the Severance Date
will terminate.

2.6.3 OPTIONS — RETIREMENT. If the Participant’s employment by (or specified
service to) the Company terminates as a result of Retirement, the Participant,
Participant’s Personal Representative or the Participant’s Beneficiary, as the
case may be, will have, unless otherwise provided in the Award Agreement and
subject to earlier termination pursuant to or as contemplated by Section 1.7 or
6.2, until 12 months after the Severance Date to exercise any Nonqualified Stock
Option (three months after the Severance Date in the case of an Incentive Stock
Option) to the extent it will have become exercisable by the Severance Date. The
Option, to the extent not exercisable on the Severance Date, will terminate.

2.6.4 CERTAIN SARS. Any SAR granted concurrently or in tandem with an Option
will have the same post-termination provisions and exercisability periods as the
Option to which it relates, unless the Committee otherwise provides.

2.6.5 OTHER AWARDS. The Committee will establish in respect of each other Award
granted hereunder the Participant’s rights and benefits (if any) if the
Participant’s employment is terminated and in so doing may make distinctions
based upon the cause of termination and the nature of the Award.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 14

 

2.6.6 COMMITTEE DISCRETION. Notwithstanding the foregoing provisions of this
Section 2.6, in the event of, or in anticipation of, a termination of employment
with the Company for any reason, other than discharge for cause, the Committee
may increase the portion of the Participant’s Award available to the
Participant, or Participant’s Beneficiary or Personal Representative, as the
case may be, or, subject to the provisions of Section 1.6, extend the
exercisability period upon such terms as the Committee determines and expressly
sets forth in or by amendment to the Award Agreement

2.7 OPTIONS AND RIGHTS IN SUBSTITUTION FOR STOCK OPTIONS GRANTED BY OTHER
CORPORATIONS. Options and Stock Appreciation Rights may be granted to Eligible
Persons under this Plan in substitution for employee stock options granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Company, in connection with a distribution, merger or reorganization by
or with the granting entity or an affiliated entity, or the acquisition by the
Company, directly or indirectly, of all or a substantial part of the stock or
assets of the employing entity.

3. STOCK APPRECIATION RIGHTS (INCLUDING LIMITED STOCK APPRECIATION RIGHTS)

3.1 GRANTS. The Committee may grant to any Eligible Person Stock Appreciation
Rights either concurrently with the grant of another Award or in respect of any
outstanding Award, in whole or in part, or independently of any other Award. Any
Stock Appreciation Right granted in connection with an Incentive Stock Option
will contain such terms as may be required to comply with the provisions of
Section 422 of the Code and the regulations promulgated thereunder, unless the
holder otherwise agrees.

3.2 EXERCISE OF STOCK APPRECIATION RIGHTS.

3.2.1 EXERCISABILITY. Unless the Award Agreement or the Committee otherwise
provides, a Stock Appreciation Right related to another Award will be
exercisable at such time or times, and to the extent, that the related Award
will be exercisable.

3.2.2 EFFECT ON AVAILABLE SHARES. To the extent that a Stock Appreciation Right
is exercised, only the actual number of delivered shares of Common Stock will be
charged against the maximum amount of Common Stock that may be delivered
pursuant to Awards under this Plan. The number of shares subject to the Stock
Appreciation Right and the related Option of the Participant will, however, be
educed by the number of underlying shares as to which the exercise related,
unless the Award Agreement otherwise provides.

3.2.3 STAND-ALONE SARS. A Stock Appreciation Right granted independently of any
other Award will be exercisable pursuant to the terms of the Award Agreement but
in no event earlier than six months after the Award Date, except in the case of
death or Total Disability.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 15

 

3.2.4 PROPORTIONATE REDUCTION. If an SAR extends to less than all the shares
covered by the related Award and if a portion of the related Award is thereafter
exercised, the number of shares subject to the unexercised SAR shall be reduced
only if and to the extent that the remaining number of shares covered by such
related Award is less than the remaining number of shares subject to such SAR.

3.3 PAYMENT.

3.3.1 AMOUNT. Unless the Committee otherwise provides, upon exercise of a Stock
Appreciation Right and the attendant surrender of an exercisable portion of any
related Award, the Participant will be entitled to receive subject to
Section 6.5 payment of an amount determined by multiplying (a) the difference
obtained by subtracting the exercise price per share of Common Stock under the
related Award (if applicable) or the initial share value specified in the Award
from the Fair Market Value of a share of Common Stock on the date of exercise of
the Stock Appreciation Right, by (b) the number of shares with respect to which
the Stock Appreciation Right has been exercised.

3.3.2 FORM OF PAYMENT. The Committee, in its sole discretion, will determine the
form in which payment will be made of the amount determined under Section 3.3.1
above, either solely in cash, solely in shares of Common Stock (valued at Fair
Market Value on the date of exercise of the Stock Appreciation Right), or partly
in such shares and partly in cash, but the Committee will have determined that
such exercise and payment are consistent with applicable law. If the Committee
permits the Participant to elect to receive cash or shares (or a combination
thereof) on such exercise, any such election will be subject to such conditions
as the Committee may impose.

3.4 LIMITED STOCK APPRECIATION RIGHTS. The Committee may grant to any Eligible
Person Stock Appreciation Rights exercisable only upon or in respect of a change
in control or any other specified event (“LIMITED SARS”) and such Limited SARs
may relate to or operate in tandem or combination with or substitution for
Options, other SARs or other Awards (or any combination thereof), and may be
payable in cash or shares based on the spread between the base price of the SAR
and a price based upon or equal to the Fair Market Value of the Shares during a
specified period or at a specified time within a specified period before, after
or including the date of such event.

4. RESTRICTED STOCK AWARDS

4.1 GRANTS. The Committee may grant one or more Restricted Stock Awards to any
Eligible Person. Each Restricted Stock Award Agreement will specify the number
of shares of Common Stock to be issued to the Participant, the date of such
issuance, the



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 16

 

consideration for such shares (but not less than the minimum lawful
consideration under applicable state law) that must be paid by the Participant,
the extent (if any) to which and the time (if ever) at which the Participant
will be entitled to dividends, voting and other rights in respect of the shares
prior to vesting, and the restrictions (which may be based on performance
criteria, passage of time or other factors or any combination thereof) imposed
on such shares and the conditions of release or lapse of such restrictions. Such
restrictions will not lapse earlier than six months after the Award Date, except
to the extent the Committee may otherwise provide. Stock certificates evidencing
shares of Restricted Stock pending the lapse of the restrictions (“RESTRICTED
SHARES”) will bear a legend making appropriate reference to the restrictions
imposed hereunder and will be held by the Corporation or by a third party
designated by the Committee until the restrictions on such shares have lapsed
and the shares have vested in accordance with the provisions of the Award and
Section 1.7. Upon issuance of the Restricted Stock Award, the Participant may be
required to provide such further assurance and documents as the Committee may
require in order to enforce the restrictions.

4.2 RESTRICTIONS.

4.2.1 PRE-VESTING RESTRAINTS. Except as provided in Sections 4.1 and 1.9,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.

4.2.2 DIVIDEND AND VOTING RIGHTS. Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award will be
entitled to cash dividend and voting rights for all shares issued even though
they are not vested, but such rights will terminate immediately as to any
Restricted Shares which cease to be eligible for vesting.

4.2.3 CASH PAYMENTS. If the Participant has been paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement will specify whether and to what extent such cash will be
returned (with or without an earnings factor) as to any restricted shares that
cease to be eligible for vesting.

4.3 RETURN TO THE CORPORATION. Unless the Committee otherwise expressly
provides, Restricted Shares that remain subject to restrictions at the time of
termination of employment or are subject to other conditions to vesting that
have not been satisfied by the time specified in the applicable Award Agreement
will not vest and will be returned to the Corporation in such manner and on such
terms as the Committee provides.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 17

 

5. PERFORMANCE SHARE AWARDS AND STOCK BONUSES

5.1 GRANTS OF PERFORMANCE SHARE AWARDS. The Committee may grant Performance
Share Awards to Eligible Persons based upon such factors as the Committee deems
relevant in light of the specific type and terms of the award. An Award
Agreement will specify the maximum number of shares of Common Stock (if any)
subject to the Performance Share Award, the consideration (but not less than the
minimum lawful consideration) to be paid for any such shares as may be issuable
to the Participant, the duration of the Award and the conditions upon which
delivery of any shares or cash to the Participant will be based. The amount of
cash or shares or other property that may be deliverable pursuant to such Award
will be based upon the degree of attainment over a specified period of not more
than 10 years (a “PERFORMANCE CYCLE”) as may be established by the Committee of
such measure(s) of the performance of the Company (or any part thereof) or the
Participant as may be established by the Committee. The Committee may provide
for full or partial credit, prior to completion of such performance cycle or the
attainment of the performance achievement specified in the Award, in the event
of the Participant’s death, Retirement, or Total Disability, a Change in Control
Event or in such other circumstances as the Committee (consistent with Section
6.10.3(b), if applicable) may determine.

5.2 SPECIAL PERFORMANCE-BASED SHARE AWARDS. Without limiting the generality of
he foregoing, and in addition to Performance Share Awards granted under other
provisions of this Section 5, other performance-based awards within the meaning
of Section 162(m) of the Code (“PERFORMANCE-BASED AWARDS”), whether in the form
of restricted stock, performance stock, phantom stock or other rights, the
vesting of which depends on the performance of the Company on a consolidated,
segment, subsidiary or division basis with reference to revenues, net earnings
(before or after taxes or before or after taxes, interest, depreciation, and/or
amortization), cash flow, return on equity or on assets or on net investment, or
cost containment or reduction, or any combination thereof (the business
criteria) relative to pre-established performance goals, may be granted under
this Plan. The applicable business criteria and the specific performance goals
must be approved by the Committee in advance of applicable deadlines under the
Code and while the performance relating to such goals remains substantially
uncertain. The applicable performance measurement period may be not less than
one nor more than 10 years. Performance targets may be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set. Other types of performance and non-performance awards may also
be granted under the other provisions of this Plan.

5.2.1 ELIGIBLE CLASS. The eligible class of persons for Awards under this
Section is executive officers of the Corporation.

5.2.2 MAXIMUM AWARD. In no event will grants in any calendar year to a
Participant under this Section 5.2 relate to shares with a value in excess of $1
million or a cash amount of more than $1 million.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 18

 

5.2.3 COMMITTEE CERTIFICATION. Before any Performance-Based Award under this
Section 5.2 is paid, the Committee must certify that the material terms of the
Performance-Based Award were satisfied.

5.2.4 TERMS AND CONDITIONS OF AWARDS. The Committee will have discretion to
determine the restrictions or other limitations of the individual Awards under
this Section 5.2 (including the authority to reduce Awards, payouts or vesting
or to pay no Awards, in its sole discretion, if the Committee preserves such
authority at the time of grant by language to this effect in its authorizing
resolutions or otherwise).

5.2.5 STOCK PAYOUT FEATURES. In lieu of cash payment of an Award, the Committee
may require or allow a portion of the Award to be paid in the form of stock,
Restricted Shares or an Option.

5.3 GRANTS OF STOCK BONUSES. The Committee may grant a Stock Bonus to any
Eligible Person to reward exceptional or special services, contributions or
achievements in the manner and on such terms and conditions (including any
restrictions on such shares) as determined from time to time by the Committee.
The number of shares so awarded will be determined by the Committee. The Award
may be granted independently or in lieu of a cash bonus.

5.4 DEFERRED PAYMENTS. The Committee may authorize for the benefit of any
Eligible Person the deferral of any payment of cash or shares that may become
due or of cash otherwise payable under this Plan, and provide for accredited
benefits thereon based upon such deferment, at the election or at the request of
such Participant, subject to the other terms of this Plan. Such deferral will be
subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any then vested rights of Participants.

5.5 CASH BONUS AWARDS.

5.5.1 PERFORMANCE GOALS. The Committee may establish a program of annual
incentive awards that are payable in cash to Eligible Persons based upon the
extent to which performance goals are met during the performance period. The
performance goals may depend upon the performance of the Company on a
consolidated, subsidiary division basis with reference to revenues, net earnings
(before or after interest, taxes, depreciation, or amortization), cash flow,
return on equity or on assets or net investment, cost containment or reduction,
or achievement of strategic goals (or any combination of such factors). In
addition, the award may depend upon the Eligible Employee’s individual
performance.

5.5.2 MAXIMUM ANNUAL AMOUNT. In no event may awards payable for any year to any
Eligible Employee exceed $1 million.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 19

 

5.5.3 PAYMENT IN RESTRICTED STOCK. In lieu of cash payment of the awards, the
Committee may require or allow a portion of the award to be paid in the form of
a Restricted Stock Award.

6. OTHER PROVISIONS

6.1 RIGHTS OF ELIGIBLE PERSONS, PARTICIPANTS AND BENEFICIARIES.

6.1.1 EMPLOYMENT STATUS. Status as an Eligible Person will not be construed as a
commitment that any Award will be made under this Plan to an Eligible Person or
to Eligible Persons generally.

6.1.2 NO EMPLOYMENT CONTRACT. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) will confer upon any Eligible
Person or other Participant any right to continue in the employ or other service
of the Company or constitute any contract or agreement of employment or other
service, nor will interfere in any way with the right of the Company to
otherwise change such person’s compensation or other benefits or to terminate
the employment of such person, with or without cause, but nothing contained in
this Plan or any related document will adversely affect any independent
contractual right of such person without the Participant’s consent.

6.1.3 PLAN NOT FUNDED. Awards payable under this Plan will be payable in shares
or from the general assets of the Corporation, and (except as provided in
Section 1.4.3) no special or separate reserve, fund or deposit will be made to
assure payment of such Awards. No Participant, Beneficiary or other person will
have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan will create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be no greater than the right of
any unsecured general creditor of the Company.

6.2 ADJUSTMENTS; ACCELERATION.

6.2.1 ADJUSTMENTS. The following provisions will apply if any extraordinary
dividend or other extraordinary distribution occurs in respect of the Common
Stock (whether in the form of cash, Common Stock, other securities, or other
property), or any reclassification, recapitalization, stock split (including a
stock split in the form of a stock dividend), reverse stock split,
reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction (or



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 20

 

event in respect of the Common Stock) or a sale of substantially all the assets
of the Corporation as an entirety occurs. The Committee will, in such manner and
to such extent (if any) as it deems appropriate and equitable
(a) proportionately adjust any or all of (i) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific maximums and numbers of shares set forth
elsewhere in this Plan), (ii) the number, amount and type of shares of Common
Stock (or other securities or property) subject to any or all outstanding
Awards, (iii) the grant, purchase, or exercise price of any or all outstanding
Awards, (iv) the securities, cash or other property deliverable upon exercise of
any outstanding Awards, or (v) the performance standards appropriate to any
outstanding Awards, or (b) in the case of an extraordinary dividend or other
distribution, recapitalization, reclassification, merger, reorganization,
consolidation, combination, sale of assets, split up, exchange, or spin off,
make provision for a cash payment or for the substitution or exchange of any or
all outstanding Awards or the cash, securities or property deliverable to the
holder of any or all outstanding Awards based upon the distribution or
consideration payable to holders of the Common Stock of the Corporation upon or
in respect of such event. In each case, with respect to Awards of Incentive
Stock Options, no such adjustment will be made that would cause the Plan to
violate Section 424(a) of the Code or any successor provisions without the
written consent of holders materially adversely affected thereby. In any of such
events, the Committee may take such action sufficiently prior to such event if
necessary to permit the Participant to realize the benefits intended to be
conveyed with respect to the underlying shares in the same manner as is
available to stockholders generally.

6.2.2 ACCELERATION OF AWARDS UPON CHANGE IN CONTROL. Unless prior to a Change in
Control Event the Committee determines that, upon its occurrence, benefits under
Awards will not accelerate or determines that only certain or limited benefits
under Awards will be accelerated and the extent to which they will be
accelerated, and/or establishes a different time in respect of such Event for
such acceleration, then upon the occurrence of a Change in Control Event
(a) each Option and Stock Appreciation Right will become immediately
exercisable, (b) Restricted Stock will immediately vest free of restrictions,
and (c) the full amount of each Performance Share Award will become payable to
the Participant. The Committee may override the limitations on acceleration in
this Section 6.2.2 by express provision in the Award Agreement and may accord
any Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve. Any acceleration of Awards will comply with applicable legal
requirements.

6.2.3 POSSIBLE EARLY TERMINATION OF ACCELERATED AWARDS. If any Option or other
right to acquire Common Stock under this Plan (other than under Section 8) has
been fully accelerated as permitted by Section 6.2.2 but is not exercised prior
to (a) a dissolution of the Corporation, or (b) an event described in
Section 6.2.1 that the Corporation does not survive, or (c) the consummation of
an event described in Section 6.1 that results in a Change of Control approved
by the Board, such Option or



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 21

 

right will terminate, subject to any provision that has been expressly made by
the Committee for the survival, substitution, exchange or other settlement of
such Option or right.

6.2.4 GOLDEN PARACHUTE LIMITATIONS. Unless otherwise specified in an Award
Agreement, no Award may be accelerated under this Plan to an extent or in a
manner that would not be fully deductible by the Company for federal income tax
purposes because of Section 280G of the Code, nor will any payment hereunder be
accelerated if any portion of such accelerated payment would not be deductible
by the Company because of Section 280G of the Code. If a holder would be
entitled to benefits or payments hereunder and under any other plan or program
that would constitute “parachute payments” as defined in Section 280G of the
Code, then the holder may by written notice to the Company designate the order
in which such parachute payments will be reduced or modified so that the Company
is not denied federal income tax deductions for any “parachute payments” because
of Section 280G of the Code.

6.3 EFFECT OF TERMINATION OF EMPLOYMENT. The Committee will establish in respect
of each Award granted to an Eligible Person the effect of a termination of
employment on the rights and benefits thereunder and in so doing may make
distinctions based upon the cause of termination.

6.4 COMPLIANCE WITH LAWS. This Plan, the granting and vesting of Awards under
this Plan and the offer, issuance and delivery of shares of Common Stock and/or
the payment of money under this Plan or under Awards granted hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law,
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan will be subject to such restrictions, and to any restrictions the
Committee may require to preserve a pooling of interests under generally
accepted accounting principles, and the person acquiring such securities will,
if requested by the Corporation, provide such assurances and representations to
the Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements.

6.5 TAX WITHHOLDING.

6.5.1 MANDATORY TAX WITHHOLDING OFFSET. Subject only to Section 6.4, the number
of shares or the payment of cash issuable or payable in respect of an Award,
will be reduced by the amount necessary to satisfy the minimum applicable tax
withholding requirements imposed on the Company or any subsidiary in respect of
such Award or event. The participant will have no discretion as to whether such
shares or amount will or will not be withheld and offset by the Company. Such
withholding offset will be mandatory and nondiscretionary.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 22

 

6.5.2 TAX LOANS. If so provided in the Award Agreement, the Company may, to the
extent permitted by law, authorize a loan to an Eligible Person in the amount of
any taxes that the Company may be required to withhold with respect to shares of
Common Stock received (or disposed of, as the case may be) pursuant to a
transaction described in Section 6.5.1. Such a loan will be for a term, at a
rate of interest and pursuant to such other terms and conditions as the Company,
under applicable law may establish.

6.6 PLAN AMENDMENT, TERMINATION AND SUSPENSION.

6.6.1 BOARD AUTHORIZATION. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No Awards may
be granted during any suspension of this Plan or after termination of this Plan,
but the Committee will retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan.

6.6.2 STOCKHOLDER APPROVAL. To the extent then required under Sections 422 and
424 of the Code, Section 505 of the New York Business Corporation Law, or any
other applicable law, or deemed necessary or advisable by the Board, any
amendment to this Plan shall be subject to shareholder approval.

6.6.3 AMENDMENTS TO AWARDS. Without limiting any other express authority of the
Committee under but subject to the express limits of this Plan, the Committee by
agreement or resolution may waive conditions of or limitations on Awards to
Eligible Persons that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and may make other changes to the
terms and conditions of Awards that do not affect in any manner materially
adverse to the Participant, the Participant’s rights and benefit sunder an
Award. In no event shall the foregoing result in, without the prior approval of
the Corporation’s shareholders, the repricing of options through the
cancellation or regrant or otherwise lowering of the exercise price of an
outstanding Award.

6.6.4 LIMITATIONS ON AMENDMENTS TO PLAN AND AWARDS. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding Award will,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 6.2 will not
be deemed to constitute changes or amendments for purposes of this Section 6.6.

6.7 PRIVILEGES OF STOCK OWNERSHIP. Except as otherwise expressly authorized by
the Committee or this Plan, a Participant will not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the Participant. No adjustment will be made for dividends
or other rights as a stockholder for which a record date is prior to such date
of delivery.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 23

 

6.8 EFFECTIVE DATE OF THE PLAN. This Plan will be effective as of the date it is
approved by the Board, subject to stockholder approval of the shareholders of
the Corporation.

6.9 TERM OF THE PLAN. No Award will be granted under this Plan after more than
ten years after the effective date of this Plan (the “TERMINATION DATE”). Unless
otherwise expressly provided in this Plan or in an applicable Award Agreement,
any Award granted prior to the termination date may extend beyond such date, and
all authority of the Committee with respect to Awards hereunder, including the
authority to amend an Award, will continue during any suspension of this Plan
and in respect of Awards outstanding on the termination date.

6.10 GOVERNING LAW/CONSTRUCTION/SEVERABILITY.

6.10.1 CHOICE OF LAW. This Plan, the Awards, all documents evidencing Awards and
all other related documents will be governed by, and construed in accordance
with the laws of the state of New York.

6.10.2 SEVERABILITY. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan will continue
in effect.

6.10.3 PLAN CONSTRUCTION.

(a) RULE 16b-3. It is the intent of the Corporation that the Awards hereunder
satisfy and be interpreted in a manner that, in the case of Participants who are
or may be subject to Section 16 of the Exchange Act, satisfies the applicable
requirements of Rule 16b-3 so that such persons (unless they otherwise agree)
will be entitled to the benefits of Rule 16b-3 or other exemptive rules under
Section 16 of the Exchange Act in respect of those transactions and will not be
subjected to avoidable liability thereunder. If any provision of this Plan or of
any Award would otherwise frustrate or conflict with the intent expressed above,
that provision to the extent possible will be interpreted as to avoid such
conflict. If the conflict remains irreconcilable, the Committee may disregard
the provision if it concludes that to do so furthers the interest of the
Corporation and is consistent with the purposes of this Plan as to such persons
in the circumstances.

(b) SECTION 162(m). It is the further intent of the Company that Options or SARs
with an exercise or base price not less than Fair Market Value on the date of
grant and performance awards under Section 5.2 of this Plan that are granted to
or held by a person subject to Section 162(m) of the Code will qualify as
performance-based compensation under Section 162(m) of the Code, and this Plan
will be interpreted consistent with such intent.

6.11 CAPTIONS. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings will
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 24

 

6.12 EFFECT OF CHANGE OF SUBSIDIARY STATUS. For purposes of this Plan and any
award hereunder, if an entity ceases to be a subsidiary a termination of
employment and service will be deemed to have occurred with respect to each
eligible person in respect of such subsidiary who does not continue as an
eligible person in respect of another entity within the company.

6.13 NON-EXCLUSIVITY OF PLAN. Nothing in this Plan will limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority.

6.14. COMPLIANCE WITH CODE SECTION 409A. This Section 6.14 is intended to comply
with final regulations promulgated under Code Section 409A. It is effective
January 1, 2009 and shall govern notwithstanding any contrary provision
elsewhere in the Plan or in any Award Agreement.1

6.14.1 OPTIONS AND STOCK APPRECIATION RIGHTS.

(a) 409A Excluded Stock Rights. All Options and Stock Appreciation Rights
(“Stock Rights”) awarded under the Plan are intended not to provide for the
deferral of compensation, in accordance with Treas. Reg. §1.409A-1(b)(5)(i)(A)
and (B) (said Awards are hereinafter referred to as “409A Excluded Stock
Rights”), except where an Award Agreement states explicitly that the Award is
intended to provide for a deferral of compensation (such Award is hereinafter
referred to as a “409A Non-Excluded Stock Right”). Accordingly, the Plan shall
be construed, and may be amended, in such manner as will ensure that 409A
Excluded Stock Rights remain excluded from the application of Code Section 409A.
Without limiting the generality of the foregoing:

(1) no 409A Excluded Stock Right shall be awarded with an exercise price that is
less than the Fair Market Value of the Common Stock on the Award Date where Fair
Market Value is determined in a manner permitted under Treas. Reg.
§1.409A-1(b)(5)(iv);

(2) no 409A Excluded Stock Right shall be modified, extended or exchanged for a
new Award if such modification, extension or exchange would cause the 409A
Excluded Stock Right to become (or be replaced by) a 409A Non-Excluded Stock
Right or other Award that is subject to Code Section 409A;

 

 

1

This Section 6.14 is intended to trump all other sections of the Plan and any
Award Agreement and to bring the Plan and Awards into compliance with
Section 409A. This is the extended version of an omnibus equity plan
amendment:—it deals with all three forms of equity compensation ((1) options and
SARs, (2) restricted stock transfers, and (3) promises to pay amounts based on
the value of stock in the future). It also allows for the Plan to have equity
compensation that is excluded from 409A and the same kind of equity compensation
that is not excluded from Section 409A (e.g., compare “409A Excluded Stock
Rights” to “409A Non-excluded Stock Rights”).



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 25

 

(3) a 409A Excluded Stock Right shall expire no later than its original
expiration date and, if a Excluded Stock Right would expire after its original
expiration date, because the Participant has died or otherwise become unable to
exercise the Stock Right due to a mental or physical disability, the Stock Right
shall be deemed exercised by the owner thereof on the day preceding its original
expiration date if the then fair market value of the Stock exceeds the exercise
price;

(4) any extension of a 409A Excluded Stock Right, whether pursuant to
Section 2.6, another provision of the Plan or an exercise of Committee
discretion, shall not extend the term of the Award beyond the earlier of (i) the
original expiration date stated in the Award Agreement, or (ii) the tenth
anniversary of the Award;

(5) no 409A Excluded Stock Right shall permit the deferral of compensation
beyond the date of exercise;

(6) no dividends shall be paid or credited on SARs or on unexercised Options
that would have the effect of reducing the exercise price of the SAR or Option
below Fair Market Value on the date of the grant in violation of Code
Section 409A and the Treas. Reg. §1.409A-1(b)(5)(i)(E); and

(7) any Common Stock, cash or other consideration to be transferred to the
Participant in connection with the exercise of the 409A Excluded Stock Right
shall be transferred as soon as practicable and in all events within 30 days
following the exercise date and the Participant shall have no right to determine
the calendar year in which such transfer occurs.

(b) 409A Non-Excluded Stock Rights. If an Award Agreement states explicitly that
the Stock Right granted thereunder is intended to provide for a deferral of
compensation in accordance with Treas. Reg. §1.409A-1(b)(5)(i)(C) (such Award is
hereinafter referred to as “409A Non-Excluded Stock Right”), the Award Agreement
shall incorporate the terms and conditions necessary to avoid inclusion of the
Award in the Participant’s gross income pursuant to Section 409A(a)(1) of the
Code and the Plan and Award Agreement shall be interpreted in accordance with
Section 409A of the Code and the regulations and other interpretive guidance
issued thereunder so as to avoid the inclusion of the Award in gross income
pursuant to Section 409A(a)(1) of the Code. Without limiting the generality of
the foregoing:

(1) the Award Agreement shall specify that the 409A Non-Excluded Stock Right
will expire on the last day of the calendar year in which the 409A Non-Excluded
Stock Right becomes exercisable, and that any Common Stock, cash or other
consideration to be transferred to the Participant in connection with the
exercise of the 409A Non-Excluded Stock Right shall be transferred to the
Participant on or before March 15 of the calendar year following the calendar
year in which the 409A Non-Excluded Stock Right becomes exercisable;



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 26

 

(2) the date on which the 409A Non-Excluded Stock Right becomes exercisable may
not be accelerated except as may be permitted under Treas. Reg. §1.409A-3(j);
and

(3) in the case of a 409A Non-Excluded Stock Right that becomes exercisable as a
result of the separation from service of a Participant who is a “specified
employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied by the
Company, no Common Stock, cash or other consideration shall be transferred to
the Participant in connection with the exercise of the 409A Non-Excluded Stock
Right until the day following the 6-month anniversary of the Participant’s
separation from service.

6.14.2 RESTRICTED STOCK, STOCK BONUSES AND PERFORMANCE SHARES.

(a) 409A Excluded Current Property Transfers. Restricted Stock, Stock Bonuses
and Performance Shares (“Current Property Transfers”) awarded under the Plan are
intended not to provide for the deferral of compensation, in accordance with
Treas. Reg. §1.409A-1(b)(6) (said Awards are hereinafter referred to as “409A
Excluded Current Property Transfers”), unless the Award Agreement states
explicitly that the Award is intended to provide for a deferral of compensation
(such an Award is hereinafter referred to as “409A Non-excluded Current Property
Transfer”). Accordingly, the Plan shall be construed, and may be amended, to
ensure that 409A Excluded Current Property Transfers remain excluded from the
application of Code Section 409A. Without limiting the generality of the
foregoing:

(1) no Award Agreement shall provide for or permit the deferral of compensation
resulting from a 409A Excluded Current Property Transfer beyond the date on
which the 409A Excluded Current Property Transfer would otherwise become
includable in gross income in accordance with the rules of Code Section 83 (or
would have become includable but for the exercise of an election under Code
Section 83(b)).

(b) 409A Non-Excluded Current Property Transfers. If an Award Agreement states
explicitly that the Current Property Transfer is intended to provide for a
deferral of compensation (such Award is hereinafter referred to as “409A
Non-Excluded Current Property Transfer”), the Award Agreement shall incorporate
the terms and conditions necessary to avoid inclusion of the Award in the
Participant’s gross income pursuant to Section 409A(a)(1) of the Code and the
Plan and Award Agreement shall be interpreted in accordance with Section 409A of
the Code and the regulations and other interpretive guidance issued thereunder
so as to avoid the inclusion of the Award in gross income pursuant to
Section 409A(a)(1) of the Code. Without limiting the generality of the
foregoing:

(1) the Award Agreement shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Award will be settled in cash
or vested property;



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 27

 

(2) the Award Agreement shall specify the manner in which the Award will be paid
(e.g., lump sum or installments) and the dates on or periods within which
payment will occur;

(3) the date of settlement of the Award shall not be accelerated except as
otherwise permitted under Treas. Reg. §1.409A-3(j); and

(4) in the case of a 409A Non-excluded Current Property Transfer that becomes
payable as a result of the separation from service of a Participant who is a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied
by the Company, no cash or property shall be paid to the Participant in
connection with the settlement of the Award until the day following the 6-month
anniversary of the Participant’s separation from service.

6.14.3 CASH, STOCK UNITS AND OTHER AWARDS.

(a) 409A Excluded Future Property Transfers. Any Awards permitted under the Plan
other than those referred to in Sections 6.14.1 and 6.14.2 including, but not
limited to, cash bonuses, restricted stock units, other stock units and other
promises to transfer property in the future (“Future Property Transfers”), are
intended not to provide for the deferral of compensation, in accordance with the
short-term deferral rule set forth in Treas. Reg. §1.409A-1(b)(4) (said Awards
are hereinafter referred to as “409A Excluded Future Property Transfers”) unless
the Award Agreement states explicitly that the Award is intended to provide for
a deferral of compensation (such an Award is hereinafter referred to as a “409A
Non-excluded Future Property Transfer”). Accordingly, the Plan shall be
construed, and may be amended, to ensure that 409A Excluded Future Property
Transfers remain excluded from the application of Code Section 409A. Without
limiting the generality of the foregoing:

(1) the Award Agreement shall provide (or shall be construed to provide) that a
409A Excluded Future Property Transfer must be settled in cash or vested
property on or before March 15 of the calendar year following the calendar year
in which the 409A Excluded Future Property Transfer ceased to be subject to a
substantial risk of forfeiture within the meaning of Treas. Reg.
§1.409A-1(b)(4).

(b) 409A Non-excluded Future Property Transfers. If an Award Agreement states
explicitly that a Future Property Transfer is intended to provide for a deferral
of compensation in accordance with Treas. Reg. §1.409A-1(b)(4) (“409A
Non-excluded Future Property Transfer”), the Award Agreement shall incorporate
the terms and conditions necessary to avoid inclusion of the Award in the
Participant’s gross income pursuant to Section 409A(a)(1) of the Code and the
Plan and Award Agreement shall be



--------------------------------------------------------------------------------

COMPUTER TASK GROUP, INCORPORATED

2000 EQUITY AWARD PLAN

Page 28

 

interpreted in accordance with Section 409A of the Code and the regulations and
other interpretive guidance issued thereunder so as to avoid the inclusion of
the Award in gross income pursuant to Section 409A(a)(1) of the Code. Without
limiting the generality of the foregoing:

(1) the Award Agreement shall specify one or more dates or events permitted
under Code Section 409A(a)(2)(A) at which time the Award will be settled in cash
or vested property;

(2) the Award Agreement shall specify the manner in which the Award will be paid
(e.g., lump sum or installments) and the dates on or periods within which
payment will occur;

(3) the date of settlement of the Award shall not be accelerated except as
otherwise permitted under Treas. Reg. §1.409A-3(j); and

(4) in the case of a 409A Non-excluded Future Property Transfer that becomes
payable as a result of the separation from service of a Participant who is a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i) as applied
by the Company, no cash or property shall be paid to the Participant in
connection with the settlement of the Award until the day following the 6-month
anniversary of the Participant’s separation from service.

6.14.4 AUTHORITY TO AMEND PLAN AND/OR AWARD AGREEMENT. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the date of this Plan amendment), the Committee may adopt
such amendments to the Plan and/or the applicable Award Agreement as the
Committee determines are necessary or appropriate to (1) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (2) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance.

6.14.5 PROTECTION OF THE COMMITTEE AND OTHERS. Notwithstanding the foregoing
provisions of this Section 6.14, neither the Company, nor any officer, employee,
director or agent of the Company or any affiliate of the Company, nor any member
of the Committee, shall have any liability to any Participant on account of an
Award hereunder being taxable under Code Section 409A regardless of whether such
person could have taken action to prevent such result and failed to do so. To
the extent permitted by law, the Corporation shall indemnify and defend any
officer, employee, director or agent of the Company or of any affiliate of the
Company, and any member of the Committee, from any claim based on an Award
becoming taxable under Code Section 409A resulting from such person’s action
taken, or action failed to be taken, in connection with the Plan or any Award
Agreement.